In a motion for rehearing the State contends that the original opinion was erroneous in holding the indictment insufficient to charge the offense therein set forth. Upon further reflection the majority of this court have reached the conclusion that that portion of the opinion was incorrect, and the further conclusion that the indictment sufficiently charges the offense. The reporter will copy the charging part of the indictment.
In accord with the views of the majority that portion of the original opinion will be modified and reformed, and the indictment held sufficient.
Upon the remaining grounds set forth for reversal, the original opinion will stand as being correct. To meet the views of the majority the original opinion is modified and reformed so as to hold the indictment sufficient.
To this extent the State's motion for rehearing is granted, and in other respects it is overruled.
Overruled in part. *Page 204